Citation Nr: 1605465	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to July 1994, from February 2004 to August 2004, and from January 2005 to December 2005, with periods of active duty for training (ACDUTRA) with the United States Marine Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2010, and a transcript of that hearing is included in the claims file.

This appeal has previously been before the Board on several occasions.  In relevant part, this issue was denied by the Board in an August 2013 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, based on a Joint Motion for Remand (JMR), the Court issued an order remanding the case to the Board for compliance with the JMR.  Specifically, the Court provided an addendum opinion should be obtained from the VA examiner.

In response, the Board remanded this claim in October 2014 and June 2015 in order to obtain an adequate addendum opinion as requested by the Court.  The requested opinion has been obtained, and the matters her been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The Veteran's pain into the right leg and knee, diagnosed as sciatica, is service-connected as part of his low back condition.  He does not have a separate, chronic right knee disability that began during, or is otherwise related to, his active duty service, to include his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to a service-connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right knee disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, regulations provide that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

In this case, the Veteran has claimed that he has a right knee disability which started during his active duty service.  At his August 2010 hearing, the Veteran testified that he injured his right knee while on a period of ACDUTRA in 2000, and that he has continued to suffer from right knee problems since that time.  Alternatively, in a December 2012 statement, the Veteran asserted that his current right knee disorder was aggravated by his service-connected back disability.

A review of the Veteran's service treatment records shows that in July 2000, while on a period of ACDUTRA, the Veteran sought medical treatment for a right knee injury.  He described he stepped in a hole while marching, injuring his right knee, and the injury caused discomfort for a week before he sought treatment.  Upon physical examination, there was no swelling, but minor pain to palpation was noted.  The medical professional assessed the Veteran with iliotibial tendonitis and prescribed light duty and pain medication for 24 hours.  The Veteran was also advised to follow-up at the clinic in two days.  

Later in July 2000 the Veteran returned for follow-up treatment, and reported his pain was improving.  He stated he had pain upon weight-bearing and used a wrap for support, but stated he was able to drill and wanted to participate in an upcoming night navigation course.  The Veteran was advised to continue the use of pain medication, to rest and ice his knee whenever possible, and to return to the clinic should his condition worsen.  Service treatment records do not indicate the Veteran sought any subsequent follow-up treatment.

Instead, on subsequent Annual Certificates of Physical Condition dated February 2001, November 2002, and November 2003, the Veteran specifically indicated he did not have any physical defects.  Similarly, on his August 2004 report of medical history he specifically indicated he did not have any knee trouble.  On an August 2005 post-deployment health screening he also did not report any knee problems, and on his September 2009 separation examination he again denied any history of knee trouble.

VA treatment records from between the periods of active duty service reflect he sought intermittent treatment for several medical conditions, but did not mention any knee symptoms.  For example, an April 2002 VA treatment record reflects the Veteran complained of arthritis, but he did not specify as to where he suffered from arthritis.  On examination, his gait was normal and he showed no signs of scoliosis or other misalignments.  The remainder of VA treatment records are silent for any complaints, treatment, findings, or diagnoses related to a right knee disorder.

Similarly, the Veteran also sought private treatment from February 2004 through December 2005 for complaints of low back and right hip pain, and was referred to physical therapy to treat these disorders.  However, the Veteran did not report any right knee symptoms in these records, or during physical therapy.

Therefore, although the Veteran sought treatment for right knee pain during active duty service, the evidence, including multiple subsequent examinations, suggest his symptoms resolved prior to his separation.  Accordingly, the evidence does not establish he experienced a chronic right knee disability during his active duty service.

In September 2006, the Veteran was provided with a general VA examination.  At that time, it was noted he had right knee pain, but this pain was attributed to his service-connected back disability.  No history of a primary injury to the right knee was noted.  X-rays revealed the right knee was in normal condition, and no diagnosis was made.

The Board has considered that in an August 2010 letter, Dr. M.H. stated the Veteran injured his knee while on active service in 2000 and he continued to have ongoing pain due to an iliotibial syndrome.  However, the evidence does not reflect the Veteran actually sought any treatment for these symptoms from Dr. M.H., or any other practitioner.  Instead, as discussed above, all medical treatment records are silent for a diagnosis regarding the Veteran's right knee.

The Veteran was provided with an additional VA examination in April 2011.  He reported symptoms of giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness in right knee.  Upon physical examination, the examiner noted the Veteran walked with an antalgic gait.  However, an MRI of the right knee was normal.  Based on this information, the examiner diagnosed iliotibial tendonitis.  He then opined this diagnosis was less likely than not related to the Veteran's active duty service.  The examiner explained that although the Veteran injured his right knee in July 2000, there was no evidence that he sought any further treatment for the injury, including during or post-service.  The examiner noted that private medical records reflect the Veteran was diagnosed with iliotibial syndrome, however upon examination the examiner noted there was no local tenderness over the distal portion of the iliotibial band at the lateral knee.  Therefore, he explained, without evidence of continued treatment for the July 2000 knee injury, such injury was unlikely related to his current complaints of right knee pain.

In a December 2012 written statement, the Veteran's representative asserted that his right knee disorder was aggravated by his service-connected back disability.  Accordingly, the Veteran was provided with an additional examination in April 2013 to address this theory of entitlement.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He then opined it was less likely than not that the Veteran's right knee disability was aggravated by his service-connected back disability.  The examiner explained that the Veteran himself stated his right knee disability and low back disability were not related.  He further expressed confusion as to why the examination had been scheduled since his right knee and back disabilities were separate issues, caused by separate injuries.  Therefore, the Veteran's own statements during his examination provide evidence against his assertion that his current right knee disorder is due to his service-connected back disability.

In May 2014, the Veteran was provided with a VA examination regarding his service-connected back disability.  During that examination, the Veteran was noted to have radiating back pain into his right leg and right knee.  The examiner did not diagnose any separate knee disorder.  Therefore, the report from this examination suggests that any symptoms of pain the Veteran experienced in his right knee were related to his service-connected back disability.  In a June 2014 rating decision, the Veteran was assigned a 20 percent rating for his service-connected back disability based, in part, on associated right leg sciatica.  Therefore, service connection has already been separately established for the Veteran's service-connected back pain which radiates into his right leg and knee.  Accordingly, he cannot also establish service connection for the same symptoms as a right knee disability, as this would constitute pyramiding.  38 C.F.R. § 4.14.  To the extent that the Veteran feels a separate compensable rating is warranted for this disability, he should file the appropriate claim for an increased rating - not the service connection claim that is now pending.

Pursuant to the Court's June 2014 JMR, discussed above, the Veteran was provided with an additional VA examination in November 2014.  This examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner indicated the Veteran was diagnosed with knee strain of his right knee, and accurately summarized the relevant history of an in-service injury to his right knee in 2000.  The Veteran reported experiencing intermittent pain in his knee since that time, which has worsened over the years.  The examiner noted the Veteran demonstrated limitation of movement in his right knee, but was unable to explain the source of this limitation as his MRI in 2011 was normal.  He also noted the Veteran walked with a limp favoring his right leg.  The examiner opined this limp was due to pain from his service-connected back disability going into his right leg.  The examiner also noted the Veteran's treatment records do not include any current diagnosis of a knee condition, and x-rays reveal no arthritic changes of his knee.  Therefore, the examiner opined the Veteran's right leg pain, including his right knee, was due to his service-connected back disability, and not any separate knee disorder.  


In September 2015, the Veteran's claims file was returned to the November 2014 examiner for an addendum opinion, per the Board's June 2015 remand.  Although this examiner did not re-examine the Veteran, he reviewed all available medical records and determined he had enough information to provide an opinion.   He noted the Veteran was diagnosed with a separate issue of knee strain during his active duty service, however service treatment records reflect this condition improved following one day of rest.  After service, he noted a separate knee disability was not described or diagnosed in any medical records.  He also noted the Veteran did not report any symptoms stemming from his in-service right knee injury until several years later.  Finally, he noted that MRI and x-rays of the right knee are normal. 

Instead, the examiner noted the Veteran has consistently described shooting and brief pain in his right knee that was associated with his low back condition.  The examiner opined this described pain was most likely the result of radiculopathy from his service-connected back disability, for which the Veteran is already separately service connected.

The examiner also addressed the Veteran's prior diagnosis of ilio-tibial band syndrome, and opined this diagnosis was the same as ilio-tibial tendonitis, as both terms referred to an irritation or inflammation of the tendonous band that runs from the lateral aspect of the thigh to the tibia on the lateral side of the knee.  The examiner opined this condition was usually temporary and most often resolved with treatment.  Therefore, the examiner opined if this condition was not noted during a physical examination, it was likely not active at the time, and had therefore resolved.

Based on all this evidence, the examiner opined the Veteran was not currently diagnosed with any separate right knee disorder, but instead his complaints of pain were attributable to his separately service-connected back disability with sciatica.  Accordingly, he opined that any secondary service connection for the low back was "tenuous at best" since the MRI did not show any nerve root impingement.  

Based on all the foregoing, the evidence does not establish the Veteran has a chronic right knee disorder which began during, or was otherwise caused by, his active duty service, including his service-connected back disability.  Although the evidence reflects the Veteran injured his right knee during active duty service, the evidence also suggests the resulting symptoms were temporary and improved years prior to his separation from active duty service.  The Veteran did not seek any follow-up treatment, and instead specifically denied experiencing any right knee pain on several occasions after that point.  He also did not seek any medical treatment for a separate right knee disorder for several years after his active duty service.  

The Board has considered that he was diagnosed with a disorder, ilio-tibial tendonitis, during the period on appeal.  However, as described by the most recent VA examiner, this is a temporary condition and frequently resolves following treatment.  In this case, although the Veteran was diagnosed in August 2010, subsequent examinations do not reveal the continued presence of this disorder, suggesting the symptoms resolved.  Therefore, this temporary diagnosis does not reflect the Veteran experienced a chronic right knee disability during the period on appeal.

The Veteran did report experiencing pain in his right knee throughout the period on appeal.  However, the pain described by the Veteran, temporary and shooting, has consistently been attributed to his service-connected back disability with sciatic pain.  Accordingly, the Veteran has already been separately service connected for this pain, and the rule against pyramiding provides he may not also establish service connection for a right knee disability based on these same symptoms.  38 C.F.R. § 4.14.  Instead, the medical records are silent for any diagnosis of a separate, chronic right knee disorder.

Based on the foregoing, the evidence simply does not establish the Veteran experienced a separate, chronic right knee disability as a result of service.  Because there is not separate right knee disorder, this disorder could not have been aggravated by his service-connected back disability, as described by the most recent VA examiner.  Accordingly, the elements of entitlement to service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in March 2006 and May of 2006, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Paralyzed Veterans of America, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disability, specifically regarding any nexus to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified evidence has been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with numerous VA examinations, the reports of which have been associated with the claims file.  Several of the individual reports were incomplete or inadequate, requiring multiple remands as discussed above.  However, when viewed as a whole the Board finds the Veteran was provided with a thorough and adequate examination which provided a sound basis upon which to base a decision with regard to his claim.  The VA examiners personally interviewed and examined the Veteran, as well as reviewed his complete medical history.  Together, these reports provided the information necessary to evaluate his disability under both direct and secondary theories of entitlement.  Accordingly, the Veteran was provided with an adequate examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to service connection for a right knee disorder, including as secondary to a service-connected back disability, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


